
	
		I
		111th CONGRESS
		2d Session
		H. R. 4719
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2010
			Mr. Rodriguez (for
			 himself, Mr. Cuellar,
			 Mr. Teague,
			 Mr. Grijalva,
			 Mr. Hinojosa, and
			 Mr. Reyes) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To establish a Southwest Border Region Water Task
		  Force.
	
	
		1.Southwest Border Region Water
			 Task Force
			(a)EstablishmentThere shall be a task force to be known as
			 the Southwest Border Region Water Task Force.
			(b)Composition
				(1)In
			 generalThe task force shall be composed of one representative of
			 each of the following entities, to be appointed by the head of the
			 entity—
					(A)the Southwest Border Regional
			 Commission;
					(B)the Environmental
			 Protection Agency;
					(C)the Department of
			 Agriculture;
					(D)the Department of
			 Housing and Urban Development;
					(E)the Army Corps of
			 Engineers;
					(F)the Economic
			 Development Administration;
					(G)the Indian Health
			 Service;
					(H)the Bureau of
			 Reclamation; and
					(I)any relevant State
			 agency (within the meaning given in paragraph (2)).
					(2)Relevant
			 State agencyIn
			 paragraph (1)(I), the term relevant State agency means any State
			 agency designated for the purpose of this paragraph by the Governor of Arizona,
			 California, New Mexico, or Texas.
				(c)Assessment
			 functionsThe task force
			 shall—
				(1)assess the water
			 needs of communities in the Southwest border region;
				(2)assess whether
			 those needs are being met; and
				(3)if those needs are
			 not being met, make proposals as to how those needs could be met.
				(d)Coordination
			 functionsThe task force
			 shall establish procedures—
				(1)for determining
			 the relative priority of water projects in the Southwest border region;
				(2)for coordinating
			 the policies of the entities specified in subsection (b)(1), so far as those
			 policies relate to meeting the water needs of communities in the Southwest
			 border region; and
				(3)for coordinating the activities of the
			 entities specified in subsection (b)(1), so far as those activities are aimed
			 at meeting the water needs of communities in the Southwest border
			 region.
				(e)ReportsThe
			 task force shall prepare a report every 6 months on the carrying out of its
			 functions under subsections (c) and (d). The task force shall—
				(1)submit a copy of
			 each report to Congress, and
				(2)make a copy of
			 each report available to the public.
				(f)Southwest border
			 regionIn this section, the term Southwest border
			 region means the region described in section 15732 of title 40, United
			 States Code.
			
